As filed with the Securities and Exchange Commission on July 7, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2014 Item 1. Report to Stockholders. Otter Creek Long/Short Opportunity Fund Semi-Annual Report April 30, 2014 Investor Class [OTCRX] Institutional Class [OTTRX] TABLE OF CONTENTS Shareholder Letter 1 Allocation of Portfolio Holdings 4 Schedule of Investments 5 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 Expense Example 22 Approval of Investment Advisory Agreement 24 Additional Information 26 Privacy Notice 27 June 23, 2014 Shareholder Letter OTTER CREEK LONG/SHORT OPPORTUNITY FUND (OTTRX/OTCRX) Dear Fellow Shareholders, Since its launch on December 30, 2013, the Otter Creek Long/Short Opportunity Fund (Institutional Class Shares) has produced a total return of +8.80%, compared to a +2.97% total return for the S&P 500 Index for the period December 30, 2013 to April 30, 2014. The Fund’s long and short investments contributed approximately 4% and 5% to the total return, respectively. The largest positive contributor during the period was a short common stock position which contributed 1.30%. The largest detractor was a short position that reduced performance by 0.60%. We maintained long exposure of 66% and short exposure of 48% on average during the period, resulting in a delta-adjusted exposure of 18%. All exposures are expressed as delta-adjusted equity percentages. As of April 30, 2014, we maintain the following exposures: Long Short Net Gross Market Value as a % of Equity 78.5% ‐35.1% 43.4% 113.6% Delta-Adjusted Equity Exposure 71.6% ‐44.7% 26.9% 116.3% Current Investment Views/Themes We note that the S&P 500 Index is close to all-time highs in terms of price and operating margins, and US interest rates are near all-time lows. As of June 20th, the S&P 500 Index has risen over 200% from its March 2009 low (including reinvested dividends). In our opinion the overall US stock market is fully valued —with a notable bifurcation between various sectors and market capitalizations. According to Wilshire Associates, the Wilshire 5000, the index of the market value of all stocks actively traded in the United States, currently trades at 21 times trailing earnings. Per Wall Street Journal figures, the S&P 500 and Russell 2000 indices trade at 18 times and 84 times trailing earnings, and 16 times and 19 times forward earnings estimates, respectively. Historically, the S&P 500 has on average traded between 14 and 15 times forward earnings estimates. We do not view these valuations in aggregate as extremely overvalued. However, we continue to see frothy valuations in select areas of the market, specifically in some momentum names that generate no profits, biotech, and higher perceived growth companies in the Russell 2000 Index. Even outside of traditional market metrics, such as price to earnings, we estimate the market cap of publicly listed companies relative to Gross National Product (GNP) is approximately 135%. For perspective, this ratio is above the long term average of 70%, and the only time when this ratio has been higher was in the first quarter of 2000. Overall, we are not overly bullish on equity markets. 1 We note the lack of volatility in markets and, in our view, the relative complacency among market participants. With the CBOE volatility index (VIX) at multi-year lows, we feel it is prudent to prepare for the potential increase in market volatility. As we enter the second half of our Fund’s fiscal year, our portfolio maintains a 2.6% put position across several underlying common stocks. We believe implementing put exposure is an important tool in helping to manage downside risk in the event volatility increases in financial markets. Despite the significant move higher in equity markets over the past several years, we have been finding compelling investment themes and attractive risk-adjusted ideas. Specifically, as of April 30th we have approximately 22% of capital invested long in the consumer staples sector. In our opinion, the consumer staples sector provides defensive characteristics as companies have attractive margin profiles and can generate substantial levels of free cash flow that can be used to grow dividends and repurchase shares. From a thematic standpoint, we expect to see further consolidation in the consumer staples sector and have companies in our portfolio that we view as potential takeover candidates or consolidators. We would note that the Fund was a beneficiary of the acquisition of Beam Inc. (BEAM) earlier in the year which reflects this theme.Our 1.6% position in BEAM as of the announcement date added 0.60% to performance. In addition, we believe that an economic environment of higher inflation is likely. In our opinion, a key beneficiary of higher inflation will likely be companies with significant tangible assets. We have approximately 15% of capital dedicated to hard asset companies, specifically in energy and timber companies. Our short portfolio primarily consists of companies that in our view have one or more of the following characteristics: engage in aggressive accounting; maintain unsustainable valuations; companies with increasing competition and unsustainable earnings; companies in secularly challenged industries. We have continued to find new attractive short opportunities as financial markets reach new highs. We appreciate your investment in the Otter Creek Long/Short Opportunity Fund and please feel free to contact us with any questions. Otter Creek Management, Inc. Past performance is not a guarantee of future results. Opinions expressed are those of the advisor and are subject to change, are not guaranteed, and should not be considered investment advice. 2 Mutual fund investing involves risk; Principal loss is possible. The Fund is non-diversified meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. Investments in Asset-Backed and Mortgage-Backed securities include additional risks that investors should be aware of including credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investments in foreign securities involve political, economic, and currency risks, greater volatility, and differences in accounting methods. The Fund may use certain types of exchange traded funds or investment derivatives. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management and the risk that a position could not be closed when most advantageous. Investing in derivatives could lose more than the amount invested. ETF investments involve additional risks such as the market price trading at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in Master Limited Partnerships (MLPs) which concentrate investments in the natural resource sector and are subject to the risks of energy prices and demand and the volatility of commodity investments. Damage to facilities and infrastructure of MLPs may significantly affect the value of an investment and may incur environmental costs and liabilities due to the nature of their business. MLPs are subject to significant regulation and may be adversely affected by changes in the regulatory environment. Investments in IPOs are subject to market and liquidity risks and such investments may have a magnified impact on the performance of the Fund. To qualify for treatment as a regulated investment company (“RIC”) under the Internal Revenue Code (“Code”), the Fund must meet certain income source, asset diversification and annual distribution requirements. If, in any year, the Fund fails to qualify as a RIC for any reason, the Fund would be taxed as an ordinary corporation and would become (or remain) subject to corporate income tax. The resulting corporate taxes could substantially reduce the Fund’s net assets, the amount of income available for distribution and the amount of the Fund’s distributions. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments in this report. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000 Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000 Index, as ranked by market capitalization. VIX Index: A measure of implied volatility in the stock market that is calculated on the basis of short-term index options on the S&P 500 Index. A high VIX index signals anxiety and fear in the market and typically occurs after a sharp decline in stock prices. A low VIX index generally follows calm markets and rising prices. One cannot invest directly in an index. Gross dollar market value as a percentage of total equity is the sum of the absolute value of all position exposures in the portfolio. It includes equities, options, Treasuries, and bonds. Delta-adjusted equity exposure is a representation of the portfolio’s equity exposure which has been adjusted to take into account the combined effect of options and equity positions. A company’s forecasted, or estimated, earnings made by analysts or by the company itself. Forward earnings differ from trailing earnings (which is the figure that is quoted more often) in that they are a projection and not a fact. Forward Earnings is not a measure of the funds future performance. Price to Earnings (P/E) ratio is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. This report must be preceded or accompanied by a prospectus. The Otter Creek Long/Short Opportunity Fund is distributed by Quasar Distributors, LLC. 3 Otter Creek Long/Short Opportunity Fund Allocation of Investments · April 30, 2014 (Unaudited) 4 Otter Creek Long/Short Opportunity Fund SCHEDULE OF INVESTMENTS APRIL 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 57.9% Agriculture: 6.7% Calavo Growers, Inc.** $ Limoneira Co. Commercial Vehicle Component Manufacturers: 0.3% Accuride Corp.* Financial Services: 5.2% Fox Chase Bancorp, Inc. JPMorgan Chase & Co. Metro Bancorp, Inc.* Food & Beverage: 10.5% Campbell Soup Co. Molson Coors Brewing Co.** Nestlé S.A. - ADR PepsiCo, Inc. Industrial Conglomerates: 2.2% General Electric Co. Integrated Oil & Gas: 4.2% Occidental Petroleum Corp.** Statoil ASA - ADR Metals & Glass Containers: 3.1% Crown Holdings, Inc.* Mortgage Insurance: 2.6% MGIC Investment Corp.* Oil & Gas Drilling: 1.4% Ensco PLC Oil & Gas Exploration & Production: 3.8% BP PLC - ADR Devon Energy Corp.** Packaged Foods & Meats: 4.8% Lancaster Colony Corp. Snyder’s-Lance, Inc. Pharmaceuticals: 2.0% Johnson & Johnson 5 Otter Creek Long/Short Opportunity Fund SCHEDULE OF INVESTMENTS APRIL 30, 2014 (Unaudited) (continued) Shares Value Power Generations: 1.8% NextEra Energy, Inc. $ Property & Casualty Insurance: 2.4% Old Republic International Corp.** Specialty Chemicals: 3.7% Ashland, Inc. Specialty Stores: 0.8% West Marine, Inc.* Sporting Goods Manufacturing: 1.6% Escalade, Inc. Water Utilities: 0.8% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $9,692,800) REAL ESTATE INVESTMENT TRUSTS: 7.6% Potlatch Corp. Tanger Factory Outlet Centers Inc. Weyerhaeuser Co. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,268,154) Principal Value CORPORATE BONDS: 4.6% Commercial Vehicle Component Manufacturers: 4.6% $ 740,000 Accuride Corp. 9.500%, 8/1/2018** TOTAL CORPORATE BONDS (Cost $754,941) CONVERTIBLE BONDS: 1.5% Mortgage Insurance: 1.5% MGIC Investment Corp. 9.000%, 4/1/2063 (Acquired 01/03/2014 & 04/03/2014, Cost $235,245)^** TOTAL CONVERTIBLE BONDS (Cost $235,245) 6 Otter Creek Long/Short Opportunity Fund SCHEDULE OF INVESTMENTS APRIL 30, 2014 (Unaudited) (continued) Shares Value INVESTMENT COMPANIES: 4.4% MVC Capital, Inc. $ SPDR Gold Trust ETF* TOTAL INVESTMENT COMPANIES (Cost $749,264) OTHER SECURITIES: 2.6% Miscellaneous Put and Call Options: 2.6% TOTAL OTHER SECURITIES (Cost $390,496) TOTAL INVESTMENTS IN SECURITIES: 78.6% (Cost $13,090,900) Other Assets in Excess of Liabilities: 21.4% TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers. At April 30, 2014, the value of these securities amounted to $255,000 or 1.5% of net assets. * Non-income producing security. ** All or a portion of the shares have been committed as collateral for open securities sold short. ADR American Depositary Receipt ETF Exchange-Traded Fund PLC Public Limited Company The accompanying notes are an integral part of these financial statements. 7 Otter Creek Long/Short Opportunity Fund SCHEDULE OF SECURITIES SOLD SHORT APRIL 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 28.5% Apparel, Accessories & Luxury Goods: 0.9% Lululemon Athletica, Inc. $ Application Software: 0.9% Salesforce.com, Inc. Automotive Parts: 1.4% Dorman Products, Inc. Computer Hardware: 1.9% International Business Machines Corp. Distributors: 1.0% Pool Corp. Diversified Metals & Mining: 4.3% BHP Billiton Ltd. - ADR Rio Tinto PLC - ADR Vale S.A. - ADR Education Services: 0.4% New Oriental Education & Technology Group Inc. - ADR Financial Services: 1.4% Waddell & Reed Financial, Inc. Food Retailers: 1.1% Sprouts Farmers Market, Inc. Home Improvement Retail: 1.8% Lumber Liquidators Holdings, Inc. Homefurnishing Retail: 0.9% Mattress Firm Holding Corp. Internet Software & Services: 1.1% Zillow, Inc. Investment Banking & Brokerage: 1.7% Stifel Financial Corp. Life & Health Insurance: 1.1% China Life Insurance Co. Ltd. - ADR 8 Otter Creek Long/Short Opportunity Fund SCHEDULE OF SECURITIES SOLD SHORT APRIL 30, 2014 (Unaudited) (continued) Shares Value Medical Equipment: 0.6% Align Technology, Inc. $ Research & Consulting Services: 3.9% The Advisory Board Co. FTI Consulting, Inc. Restaurants: 1.6% Fiesta Restaurant Group, Inc. Sonic Corp. Specialized Consumer Services: 1.6% LifeLock, Inc. Thrifts & Mortgage Finance: 0.9% BofI Holding, Inc. TOTAL COMMON STOCKS (Proceeds $4,956,064) Principal Value CORPORATE BONDS: 0.6% Research & Consulting Services: 0.6% $ 100,000 FTI Consulting, Inc. 6.750%, 10/01/2020 TOTAL CORPORATE BONDS (Proceeds $108,500) U.S. GOVERNMENT SECURITIES: 6.0% Government Notes: 0.6% United States Treasury Note 2.750%, 11/15/2023 TOTAL U.S. GOVERNMENT SECURITIES (Proceeds $1,008,945) Total Securities Sold Short (Proceeds $6,073,509): 35.1% $ (Proceeds $6,073,509) Percentages are stated as a percent of net assets. ADR American Depositary Receipt PLC Public Liability Company The accompanying notes are an integral part of these financial statements. 9 Otter Creek Long/Short Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES April 30, 2014 (Unaudited) ASSETS: Investments in securities, at value: (cost of $13,090,900) $ Deposits at brokers Cash Receivables: Fund shares sold Investment securities sold Due from Advisor Dividends and interest Prepaid expenses Total assets LIABILITIES: Securities sold short (proceeds $6,073,509, respectively) Payables: Securities purchased Administration and accounting fees Transfer agent fees and expenses Custody fees Trustee fees and expenses Distribution (Rule 12b-1) fees 65 Accrued expenses and other payables Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on: Investments Securities sold short NET ASSETS $ INVESTOR CLASS: Net Assets $ Shares issued (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, offering and redemption price per share $ INSTITUTIONAL CLASS: Net Assets $ Shares issued (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Otter Creek Long/Short Opportunity Fund STATEMENT OF OPERATIONS For the Period Ended April 30, 2014* (Unaudited) INVESTMENT INCOME: Dividends (net of foreign taxes withheld of $1,671) $ Interest Total investment income EXPENSES: Investment advisory fees Administration and accounting fees Transfer agent fees and expenses Audit fees Chief Compliance Officer fees Custody fees Federal and state registration fees Legal fees Reports to shareholders Trustee fees and expenses Distribution (Rule 12b-1) fees - Investor Class 65 Other Total expenses before dividends and interest on short positions Dividends and interest on short positions Fees waived by the Advisor (Note 3) ) Net expenses Net investment loss $ ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND SECURITIES SOLD SHORT Net realized gain on transactions from: Investments $ Securities sold short Net realized gains Net change in unrealized gain (loss) on: Investments Securities sold short Net change in unrealized gains Net realized and unrealized gain (loss) on investments and securities sold short Net increase in net assets resulting from operations $ * Fund commenced operations on December 30, 2013. The accompanying notes are an integral part of these financial statements. 11 Otter Creek Long/Short Opportunity Fund STATEMENT OF CHANGES IN NET ASSETS Period Ended April 30, 2014* (Unaudited) OPERATIONS: Net investment loss $ ) Net realized gain (loss) on investments and securities sold short Net change in unrealized appreciation on investments and securities sold short Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Investor Class shares Institutional Class shares Cost of shares redeemed Investor Class shares (7 ) Institutional Class shares — Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ Accumulated net investment loss $ ) CHANGES IN SHARES OUTSTANDING: Shares Investor Class: Shares Sold Reinvested dividends — Shares redeemed (1 ) Net increase in shares outstanding Institutional Class: Shares Sold Reinvested dividends — Shares redeemed — Net increase in shares outstanding * Fund commenced operations on December 30, 2013. The accompanying notes are an integral part of these financial statements. 12 Otter Creek Long/Short Opportunity Fund - Investor Class FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended April 30, 2014(1) (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — From net realized gain — Total distributions — Net asset value, end of period $ Total return % (3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived (4) % (6) After fees waived (4) % (6) RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (5) )% (6) After fees waived (5) )% (6) Portfolio turnover rate 8 % (3) Fund commenced operations on December 30, 2013. Calculated using the average shares outstanding method. Not annualized. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratio excluding dividends and interest on short positions was 1.95% for the period ended April 30, 2014. The net investment income ratios include dividends and interest on short positions. Annualized. The accompanying notes are an integral part of these financial statements. 13 Otter Creek Long/Short Opportunity Fund - Institutional Class FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Period Ended April 30, 2014(1) (Unaudited) Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — From net realized gain — Total distributions — Net asset value, end of period $ Total return %(3) RATIO/SUPPLEMENTAL DATA: Net assets, end of period (in thousands) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived (4) %(6) After fees waived (4) %(6) RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived (5) )%(6) After fees waived (5) )%(6) Portfolio turnover rate 8 % (3) Fund commenced operations on December 30, 2013. Calculated using the average shares outstanding method. Not annualized. The ratio of expenses to average net assets includes dividends and interest on short positions. The expense ratioexcluding dividends and interest on short positions was 1.70% for the period ended April 30, 2014. The net investment income ratios include dividends and interest on short positions. Annualized. The accompanying notes are an integral part of these financial statements. 14 Otter Creek Long/Short Opportunity Fund NOTES TO THE FINANCIAL STATEMENTS – April 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Otter Creek Long/Short Opportunity Fund (the “Fund”) is a non-diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company. The Fund commenced operations on December 30, 2013. The Fund currently offers two classes of shares: Investor Class and Institutional Class. Each class of shares has equal rights as to earnings and assets except that each class bears different distribution expenses. Each class of shares has exclusive voting rights with respect to matters that affect just that class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund’s objective is to generate absolute risk-adjusted returns with a focus on long-term capital appreciation with below average volatility by investing in opportunities both long and short which are driven by intensive fundamental analysis. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service. If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing method. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions. In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. 15 Otter Creek Long/Short Opportunity Fund NOTES TO THE FINANCIAL STATEMENTS – April 30, 2014 (Unaudited) (continued) Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Valuation Committee. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1- Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2- Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3- Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. 16 Otter Creek Long/Short Opportunity Fund NOTES TO THE FINANCIAL STATEMENTS – April 30, 2014 (Unaudited) (continued) The following is a summary of the inputs used to value the Fund’s net assets as of April 30, 2014. See the Schedule of Investments for industry breakouts. Otter Creek Long/Short Opportunity Fund Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks $ $
